OPINION OF THE COURT
Per Curiam.
Victor P. Zodda has submitted an affidavit dated April 18, 1994, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Zodda was admitted to the practice of law by the Appellate Division of the Supreme Court in the Second Judicial Department, on March 13, 1942.
*138Mr. Zodda acknowledges that he is the subject of an ongoing investigation by the Grievance Committee for the Tenth Judicial District into allegations of professional misconduct and that charges would definitely be prosecuted in a disciplinary proceeding to be recommended to the Appellate Division. The affidavit of resignation sets forth Mr. Zodda’s professional misconduct with regard to the estates of William and Helen Skolnik and in his dealings with Angelo Lima. Mr. Zodda concedes that he issued 27 checks on an estate account payable to himself in the sum of $107,225. He concedes that he converted that money to his own use and benefit and that he signed the executrix’s name to those checks. In May 1994, Mr. Zodda returned to the estate account $14,000 of the money he had converted. Moreover, Mr. Zodda has intentionally attempted to mislead the Grievance Committee by altering escrow records and giving false answers to questions concerning his conduct. He has also engaged in a pattern of conduct designed to deceive Angelo Lima into believing that he had received good security for the loan he had made to him.
Mr. Zodda acknowledges that he would be unable to defend himself against the charges of professional misconduct predicated upon the misconduct in question.
Mr. Zodda’s resignation is submitted subject to any application which may be made by the Grievance Committee for an order directing restitution and reimbursement to the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). Mr. Zodda acknowledges the continuing jurisdiction of the Court to make such an order and specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Zodda concedes that his resignation is freely and voluntarily tendered and that he is not being subjected to coercion or duress by anyone. He is aware of the implications of submitting his resignation, including a preclusion from seeking reinstatement for at least seven years.
In view of the serious nature of Mr. Zodda’s misconduct and his acknowledgment that he is subject to this Court’s jurisdiction to order restitution and reimbursement, Grievance Counsel recommends that the proffered resignation be accepted.
Inasmuch as the proffered resignation conforms with the Court’s rules, the resignation of Victor P. Zodda as an attorney and counselor-at-law is accepted and directed to be filed. Accordingly, Victor P. Zodda is disbarred, and his name is *139stricken from the roll of attorneys and counselors-at-law, effective immediately, subject to any future applications by the Grievance Committee for the Tenth Judicial District for orders directing that he make restitution to any client and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a).
Mangano, P. J., Bracken, Rosenblatt, Miller and Gold-stein, JJ., concur.
Ordered that the resignation of Victor P. Zodda is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Victor P. Zodda is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Victor P. Zodda shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Victor P. Zodda is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.